The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,2,4-12,14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pratt et al (20120117094) in view of Talhami et al (20150019220).

As per claim 1, Pratt et al (20120117094) teaches a computer-implemented method, comprising: receiving, first audio data corresponding to a microphone of a first device (as, mobile device having microphone input – para 0092);
 the first audio data representing a voice of a user; determining, a user profile corresponding to the first audio data by determining that the first audio data corresponds to voice fingerprint data associated with the user profile (as using a registration mechanism including biometric information – para 0077, first 3 lines; which includes voice characteristics – last 3 lines); the system of Pratt develops and stores profiles of members – abstract; and based on those particular profiles, generating a recommended customized profile – para 0016; and sending these settings to an adjustable/customizable apparatus – para 0017; as to the examples of the ‘customizable apparatus’, Pratt teaches in para 0034 that along with automobiles, mobile phones can also be the ‘customizable apparatus’),
determining usage data; based at least in part on the user profile corresponding to the first audio data, storing the usage data in association with the user profile to establish an updated user profile (as, determining the profile of multiple users and personalizing the device – para 0021, 0022 – further, when storing a new profile – para 0121, the new profile can be uploaded by other users to establish/update their profile – para 0121; --para 0029 shows the usage data of other people and storing/updating the information so as to have the information available to create/update other profiles); receiving second audio data corresponding to the first device; determining that the updated user profile 
determining that the updated user profile is associated with the usage data; based at least in part on the updated user profile corresponding to the second audio data and the updated user profile being associated with the usage data, determining at least one customization parameter for the first device based at least in part on the usage data (para 0029, wherein the users usage is tracked, updated, and stored as for further use for other profiles; and in para 0033, showing the adjustments via voice/audio; and further, as using the registration mechanism to generate a profile for the member, with customizable features – para 0055).
 causing the first device to be operated using the at least one customization parameter (changing the features/functions of the device based on the profile – para 0055, see fig. 1 in general, and fig. 4 with the specifics). 
As per claim 1, Pratt teaches the general notion of tracking the changes of the user profiles based on usage, and updating these profiles, and using the updated profiles to customize the apparatus/devices, as shown above.  In these recitations, Pratt shows the customization of vehicle settings, and then, customization of smart phones, and as part of the smart phones, biometric information including voice.  However, although Pratt discusses that smart phones and it’s settings are a subset of customizable apparati, Pratt does not explicitly teach the user profile updating and usage, to be the voiceprint of the users; Talhami et al (20150019220) however, teaches operations on acoustic voiceprint (para 0059 – voiceprint) information --- para0005-0007, para 0011, wherein voice profiles of the user are generated – para 0041; which are shared (para 0021) across multiple devices – para 0056, showing wireless/mobile computing/communication devices.  Talhami et al (20150019220) further teaches updating the voiceprint information by showing the storage of metadata that contains words/phrases spoken by the user during enrollment (para 0062), and the new words/phrases are updated with verification samples – the verification samples can be new account numbers/passphrases – last 6 lines of para 0059; furthermore, additional updated models are selected based on the profile for a caller – para 0063. (the above recitations to Talhami et al (20150019220) mapping to the claimed “corresponds to the second audio data by determining that the second audio data corresponds to the voice fingerprint data associated with the updated user profile”).   Therefore, it would have been obvious to one of ordinary skill in the art of interconnected speech control systems to modify the device updating technique, based on usage information, as taught by Pratt et al (20120117094), with updating voiceprint information of the device, as taught by Talhami et al (20150019220), because it would advantageously keep the speech recognition models adaptable and up-to-date, so as to maintain accuracy, without the need of purchasing add-on speech recognition solutions (see Talhami et al (20150019220), para 0049).   

As per claim 2, the combination of Pratt et al (20120117094) in view of Talhami et al (20150019220) teaches the computer-implemented method of claim 1, further comprising: using the first audio data to determine a location of the first device, wherein the at least one customization parameter is determined based at least in part on the location (as using the subscriber identity along with the location of the mobile device – para 0093). 

As per claim 4, the combination of Pratt et al (20120117094) in view of Talhami et al (20150019220) teaches the computer-implemented method of claim 1, further comprising: receiving operational data representing operation of the first device using the at least one customization parameter; determining a second customization parameter based at least in part on the operational data; and associating the second customization parameter with the user profile ( Pratt et al (20120117094), as, the member can customize multiple features of the device – para 0070 – in the example of a vehicle, the drivers seat setting and the passenger seat setting). 

As per claim 5, the combination of Pratt et al (20120117094) in view of Talhami et al (20150019220) teaches the computer-implemented method of claim 1, further comprising: sending, from a remote device to the first device, data representing the at least one customization parameter (Pratt et al (20120117094), as transmitting customizing information from the handheld device to the customizable apparatus – fig. 1, subblock 108 to 102 ). 

As per claim 6, the combination of Pratt et al (20120117094) in view of Talhami et al (20150019220) teaches the computer-implemented method of claim 1, further comprising: storing, by the at least one remote device, data associating the first device with an identity of the user (Pratt et al (20120117094), as storing the member information/profile – para 0048). 

As per claim 7, the combination of Pratt et al (20120117094) in view of Talhami et al (20150019220) teaches the computer-implemented method of claim 1, further comprising causing the first device to operate a user interface using the at least one customization parameter (Pratt et al (20120117094), as using a GUI – para 0084, with a user-interface software – para 0085, with the customization parameters – para 0098). 

As per claim 8, the combination of Pratt et al (20120117094) in view of Talhami et al (20150019220) teaches the computer-implemented method of claim 1, further comprising causing the first user device to operate an output process using the at least one customization parameter (Pratt et al (20120117094), as, sending/performing the action/command after establishing the customization – para 0079 – performing the functionality). 

As per claim 9, the combination of Pratt et al (20120117094) in view of Talhami et al (20150019220) teaches the computer-implemented method of claim 1, further comprising causing the first device to operate a display using the at least one customization parameter (Pratt et al (20120117094), para 0084 show a display for the mobile device). 

As per claim 10, the combination of Pratt et al (20120117094) in view of Talhami et al (20150019220) teaches the computer-implemented method of claim 1, further comprising causing the first device to operate an input process using the at least one customization  parameter (Pratt et al (20120117094), as, after member has been verified, receiving a customizable profile – para 0086)). 

	Claims 11,12,15-20 are system claims performing the steps of the method steps in claims 1-3,5-10 above and as such, claims 11,12,15-20 are similar in scope and content to claims 1-3,5-10 and therefore, claims 11,12,15-20 are rejected under similar rationale as presented against claims 1-3,5-10 above.  Furthermore, Pratt et al (20120117094) teaches processor and storage/memory – para 0004, or in the environment of a remote location, a device with a process/memory – Fig. 1). 

	As per claims 20,21, the combination of Pratt et al (20120117094) in view of Talhami et al (20150019220) teaches usage data corresponding to usage of the first device (Pratt et al (20120117094), para 0029, tracking usage data, based on a particular device -- changing the features/functions of the device based on the profile – para 0055, see fig. 1 in general, and fig. 4 with the specifics).


Claims 3, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Pratt et al (20120117094) in view of Talhami et al (20150019220), in further view of Matthews III (20130295913).
As per claims 3,13 the combination of Pratt et al (20120117094) in view of Talhami et al (20150019220) does teach the concept of a changeable customization profile, based on length of time or a certain operation – (Pratt et al (20120117094) , para 0048), but does not explicitly teach a disassociation of the profile with the device, when the user is no longer using the device; however,  Matthews III (20130295913) teaches determine personalized information associated with the identity of the user; associate, by the at least one remote device, the personalized information with the first device; after association of the personalized information with the first device (as tying the user and privileges – para 0044-0047, with the device), determine the user is no longer operating the first device; and after determination of the user is no longer operating the first device, disassociate, by the at least one remote device, the personalized information with the first device (as, shutting down the device – para 0053, 0054; and changing membership and settings, to the control hub – para 0113).  Therefore, it would have been obvious to one of ordinary skill in the art of customizable device settings to modify the system of Pratt et al (20120117094) with re-setting customized profile settings, as taught by Matthews III (20130295913) because it would advantageously provide for customization for different users, on the same device – para 0038. 

Claim 13 is a system claims performing the steps of the method steps in claim 3 above and as such, claim 13 is similar in scope and content to claim 3 above and therefore, claims 13 is rejected under similar rationale as presented against claims 3 above.  Furthermore, Pratt et al (20120117094) teaches processor and storage/memory – para 0004, or in the environment of a  remote location, a device with a process/memory – Fig. 1).

Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are not persuasive.  With respect to the arguments presented on pp 9-12 of the response, the only arguments currently relevant to the office action rejection, are the arguments presented on pp9-10 relating to the Talhami reference; examiner argues that the Pratt reference teaches the updated usage information to the device (including handheld wireless communicators/devices) to be operated in a customized way, and the Talhami reference teaches the updated information, to be, updated voiceprint information; and it is the combination of the Pratt reference in view of Talhami, that meets the particular claim scope, with the Talhami reference teaching, the updating of voiceprint speech recognition models to improve upon the Pratt reference, which among other features, teaches the customization of devices. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.

Chang (20040162726) teaches voice verification system (abstract) using dynamic phrases (abstract) which are changed and updated -- these ‘dynamic phrases' can be considered as usage data and updating -- see para 0014, wherein the text used for verification is changing, dynamic, and based on the biographical, geographical, and time-sensitive transactional (BGTST) data with the speaker identification system -- para 0014).
 Huang et al (20100114573) discloses that stored speech data for speaker verification, from training samples, can be an updated speech metadata (end of para 0022)
Hansen (20140075351) teaches an activation application matrix that tracks device usage with the current user profile with tracking application usage (para 0179).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
07/29/2022